ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                              )
                                          )
Tri-County Contractors, Inc.              )      ASBCA No. 58167
                                          )
Under Contract No. N69450-10-C-3597 )

APPEARANCES FOR APPELLANT:                        Crystal W. Martin, Esq.
                                                  Suzanne G. Keys, Esq.
                                                  Rafael R. Green, Esq.
                                                   Precious Martin, Sr. & Associates, PLLC
                                                   Jackson, MS

APPEARANCES FOR THE GOVERNMENT: 'Ronald J. Borro, Esq.
                                  Navy Chief Trial Attorney
                                 Pamela J. Nestell, Esq.
                                  Senior Trial Attorney
                                 Taylor N. Ferrell, Esq.
                                  Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE JAMES

        On 6 June 2012 Tri-County Contractors, Inc. (Tri-County) appealed from the
contracting officer's (CO's) 30 May 2012 letter denying Tri-County's $242,830 claim
under the captioned contract. The Board has jurisdiction of the appeal under the
Contract Disputes Act of 1978, 41 U.S.C. §§ 7101-7109. After a two-day hearing in
Gulfport, Mississippi, the parties submitted post-hearing and reply briefs. The Board
is to decide entitlement only (tr. 1/9).

                                 FINDINGS OF FACT

       1. In 2010 the U.S. Department of Labor (DOL) proposed to debar Tri-County
for Service Contract Act violations, and held a hearing on the matter on 22-23 April
2010 (R4, tab 68 at 1124 1).

        2. On 29 June 2010 the Naval Facilities Engineering Command (NAVF AC),
Southeast, Naval Construction Battalion Center (NCBC), Gulfport, Mississippi,
solicited the replacement of the oil and lubricating system in NCBC Building 400 on a
sole-source, Small Business Administration§ 8(a) basis (R4, tab 18 at 745).
Heffernan Holland Morgan Architecture (HHMA) was NAVF AC's architect-engineer

1
    Rule 4 references are to Bates-stamped page numbers.
for the NCBC Building 400 project. HHMA contracted with Peterson Engineering,
Inc., to design the oil/lube system. (R4, tab 3 at 171, tab 23 at 91 O; tr. 2/52)

       3. Tri-County's employee Mr. Lynn Ladner "look[ed] at the specs and
drawings [to] make sure [Tri-County] could do that work for" the price to be proposed
on the Building 400 solicitation (tr. 1/68-69).

        4. Based on price negotiations between CO Cathy M. Gill and Mr. Ladner, on
30 June 2010 Tri-County proposed to perform the solicited oil/lube replacement at
NCBC Building 400 for $618,304.00 (R4, tab 18 at 746-47). In its offer Tri-County
certified that it had not been proposed for debarment (R4, tab 18 at 757). However,
Mr. John Hunter, Tri-County's president, fully disclosed the proposed DOL debarment
to CO Gill, stating that the DOL Board of Appeals told Mr. Hunter that he was legally
able to continue contracting as long as he wasn't debarred. According to Mr. Hunter,
CO Gill told him that "you're not debarred. And so I don't care about the rest. I got to
get this contract awarded." (Tr. 11212-13) CO Gill did not testify.

       5. The solicitation provided for an 8 July 2010 site visit (R4, tab 18 at 745,
780). At the site visit Messrs. Hunter and Ladner had the plans and specifications and
toured the facility (tr. 1/40, 69).

       6. On 20 July 2010 NCBC CO Gill awarded to Tri-County Contract
No. N69450-10-C-3597 (the contract) which Mr. Hunter signed on 21July2010, for
the firm-fixed-price of $618,304.00, with a contract completion date of 2 December
2010 (R4, tab 1at1-4, 19).

      7. The solicitation and hence the contract (by virtue of Standard Form 1442,
Block 29) incorporated by reference the FAR 52.232-5, PAYMENTS UNDER FIXED-PRICE
CONSTRUCTION CONTRACTS (SEP 2002) clause which provided in pertinent part:

                (h) Final Payment. The Government shall pay the
             amount due the Contractor under this contract after-

                  ( 1) Completion and acceptance of all work;

                  (2) Presentation of a properly executed voucher; and

                  (3) Presentation of release of all claims against the
                      Government arising by virtue of this contract,
                      other than claims, in stated amounts, that the
                      Contractor has specifically excepted from the
                      operation of the release.


                                           2
(R4, tab 18 at 770, tab 1 at 2) and the DF ARS 252.243-7002, REQUESTS FOR
EQUITABLE ADJUSTMENT (MAR 1998) clause (R4, tab 1 at 19). The contract did not
incorporate the FAR 52.243-4, CHANGES (JUN 2007) clause required by FAR
43.205(d)(2) for construction contracts exceeding the $100,000 simplified acquisition
threshold.

         8. Specification § 33 52 11, "OIL/LUBRICATION SYSTEMS," stated in
il 2.2, "PIPE": "Pipe shall meet the material, fabrication and operating requirements
of ASME B31.3"; in il 2.2.1: "Provide steel pipe that complies with the requirements
indicated on the drawings"; in il 2.16.6, "Pipe Sleeves": "Provided [sic] sleeves
constructed of hot-dipped galvanized steel, ductile iron, or cast-iron pipe"; and in
il 3.1.6, "Pipe Sleeves":
              Provide a pipe sleeve around any pipe that ... crosses under
              a roadway .... Sleeves shall be of such size as to provide a
              minimum of Yi inch all-around clearance between bare
              pipe and the sleeve. Align sleeve and piping such that the
              pipe is accurately centered within the sleeve.. . . Securely
              anchor the sleeves to prevent dislocation.

(R4, tab 2 at 161, 164, 166, 168-69)

       9. Drawing PlOl is a plan view of Building 400, on whose exterior 6 overhead
pipes ran horizontally for about 25 feet, at which point the pipes turned vertically to a
concrete roadway, turned southeast for about 80 feet and turned northeast for about
30 feet to the tank canopy (or tank farm). Drawing Note 5 stated: "PIPING RUN
UNDERGROUND TO THIS LOCATION. SEE P-201 FOR PICTURE OF
LOCATION." (R4, tab 3 at 172, notes 5, 6, at 178, notes 7, 8)

        10. Drawing P105 had demolition and new work plans. The demolition plan
depicted an "AREA OF CONCRETE ROAD TO BE REMOVED" in which were six
parallel pipes with Note 1 stating: "REMOVE EXISTING UNDERGROUND
PIPING COMPLETE. See P-201." The new work plan depicted eight pipes in the
same area with Note 2 stating: "NEW DOUBLE WALL PIPING SLOPED TO
INSPECTION PORT FOR EACH PRODUCT LINE." (R4, tab 3 at 176)

       11. Drawing Pl06, zone B-3, is a cross-section of a "TRENCH DETAIL" in
which a "CARRIER PIPE" was depicted as a small circle inside a larger circle at the
trench bottom under "EXISTING CONCRETE PAYING" (R4, tab 3 at 177). These
two concentric circles can be interpreted either as the inner and outer sides of a single
wall pipe, or as a double wall pipe. Drawing P201, photos 7 and 8, showed six
horizontal pipes outside Building 400 that turned vertically to a concrete road, above


                                            3
which blue sleeves surrounded five of the six pipes. A note associated with photos 7
and 8 stated: "piping to be removed and replaced with new." (R4, tab 3 at 178)

        12. On 26 August 2010, CO Gill gave Tri-County notice to proceed with the
on-site work (R4, tab 21 ).

       13. The parties bilaterally modified the contract 5 times, ultimately extending the
contract completion date by 162 days to 13 May 2011. Each modification included the
following clause:

              Acceptance of this modification by the contractor
              constitutes an accord and satisfaction and represents
              payment in full for both time and money and for any and
              all costs, impact effect, and for delays and disruptions
              arising out of, or incidental to, the work as herein revised.

None of those modifications revised double wall piping work. (R4, tab 4 at 183-205)

       14. From 14 September to 20 October 2010 Tri-County performed demolition
(R4, tab 17 at 253-308).

        15. On 14 October 2010 Tri-County sent transmittal No. 1 to Navy
configuration manager Lorie M. Duplantier, with ten items of product data. She
approved nine items, but for the "Steel Pipe ASTM A 53" item noted "not approved,
still missing information on compliance w/ASME B31.3." (R4, tab 22 at 816)

       16. On 20 October 2010 Tri-County resubmitted its "Steel Pipe ASTM A 53"
transmittal No. 1 "Showing ASME B31.3 Compliance." Attached were product data
sheets for "Standard Pipe Schedule 40 ASTM A 53" and "Extra Heavy Pipe Schedule
80 ASTM A 53." The Schedule 80 sheet showed single-wall pipes. Ms. Duplantier
approved this transmittal, which requested no variances from the specifications.
(R4, tab 25 at 914-17)

        17. On 5 November 2011 piping was delivered to the NCBC site. On
16 November 2010 Tri-County began to install overhead piping in Building 400. (R4,
tab 17 at 335, 340-41) Mr. Hunter of Tri-County saw that the piping that had come
out of the ground during demolition was not the same as the piping it had in stock,
reviewed the specifications and saw that they called for double wall piping (tr. 1173).

        18. On 1 December 2010 Tri-County sent Ms. Duplantier Request for
Information (RFI) No. 011, which cited drawing P105, note 2, "double wall pipe" and
stated: "After inspection of the piping protruding from the u/g [underground]
locations, from the tank farm to the ... parts room, it appears that there is a containment

                                             4
sleeve over the steel piping. There is no description of a containment for the u/g
piping." (Ex. A-4 at 66-67)

         19. On 7 December 2010 Ms. Duplantier told Tri-County, "In reference to RFI
11 ... the sleeve is not a containment sleeve but a protective sleeve to protect any
bonding from/to the piping. It can be a commercial grade sleeve (these usually come
in a blue color.)." Tri-County added the following to RFI 011 on that same date: "By
our observation(s), the plans & specs do not show details of the U/G pipes; Please
clarify & provide us withe specifications & details for the U/G pipe. Can you please
tell us what you mean by Double Wall Pipe referenced in NEW WORK
NOTES/NOTE:2, P105?" (R4, tab 26 at 919, 921)

      20. On 8 December 2010 Ms. Duplantier sent the 7 December 2010 RFI 011 to
HHMA, stating: "The contractors [need] clarification of the double walled piping ....
Could you clarify what is required of this and/or provide specifications for it?"
HHMA forwarded this request to Peterson Engineering. (R4, tab 27 at 922, 925)

       21. On 10 December 2010 Peterson's Anita Sanford, who had designed the
fuel piping work on the Building 400 project, sent HHMA an email stating:

              UNDERGROUND PIPE NOTES:

             The underground piping shall be double wall piping. The
             carrier pipe shall be A53 welded black steel schedule 40
             pipe. The inner pipe [carrier pipe] shall be aligned and
             supported within the [outer] casing at approximately 10
             feet on center.... The outer casing shall be black
             steel ... sized to provide an adequate annular space between
             the outer surface of the carrier pipe material and the
             interior surface of the casing.. . . Pipe shall be buried a
             minimum of24" from top of pipe to grade.

and added the following sketch:




                                           5
                                                                         ENO
                                                                         SEAL

                                             _____ ---J!!!l~t--+--+--
      ......---. .----·· L_ - __________./._GRAD£
                z.t• . .




             CONTAINMENT PIPE
                                    CARR!ER PIPE      -
                                                      SLOPE


            UNDERGROUND PIPING DETAIL
            NO SCALE

(R4, tab 28 at 926, 929; tr. 2/51-52) Ms. Duplantier forwarded Peterson's foregoing
information to Tri-County on 31 December 2010 (R4, tab 29 at 930-31 ).

       22. Tri-County's 11January2011 Transmittal Nos. 25 and 26 proposed a price
of $51,203.17 for 1,020 feet of 6" schedule 80 PVC containment pipe for the
underground pipe lines (R4, tab 33 at 938-42). HHMA reviewed those transmittals
and on 12 January 2011 advised CO Gill that:

             It would be acceptable to use a PVC type containment pipe
             as long as it is manufactured for that purpose .... Also it is
             not clear how the contractor would get the steel carrier
             pipe into the containment pipe at the elbows.



             A couple of manufacturers that sell these double wall
             systems are Perma-Pipe and Rovanco.

(R4, tab 34 at 948) On 13 January 2011 CO Gill sent HHMA's comments to
Tri-County (R4, tab 35)

       23. Tri-County's 8 February 2011 transmittal No. 32 proposed Rovanco Steel
Containment piping, which was approved on 9 February 2011 (R4, tab 41 at 975,
tab 42 at 978, 980). Tri-County's transmittal No. 32-A of 15 February 2011 forwarded
Rovanco shop drawings for the underground piping to NA VF AC, which were

                                           6
reviewed and marked "Furnish as Corrected" on 17 February 2011 (R4, tab 43
at 981-83, tab 44 at 984-91).

       24. Mr. Hunter did not include the cost of double wall piping in his proposal and
thus he sought to prepare and file a request for an equitable adjustment (REA). CO Gill
walked Mr. Hunter through the process of how to prepare an REA (tr. 1/54-55). This
would be the first REA Tri-County submitted on a federal contract (tr. 1124). Tri-County's
25 February 2011 email to CO Gill with attachments requested a $156,150.80 equitable
adjustment for "Direct Materials" for underground double wall piping at Building 400
and 49 days delay citing the DFARS 252.243-7002, REQUESTS FOR EQUITABLE
ADJUSTMENT (MAR 1998) clause and sent a DF ARS 252.243-7002 certification for an REA
(R4, tab 46 at 1006-12).

        25. On 3 March 2011 Tri-County ordered 1,000 feet ofRovanco piping and
accessories for the price of $37,900.00 (R4, tab 47 at 1014), which Rovanco delivered
to the site on 16 March 2011 (R4, tab 17 at 576), and which Tri-County installed from
28 March to 6 April 2011 (R4, tab 17 at 600, 619).

       26. The undated letter, Ser. ACQ/009, of Renee M. Comfort, NA VFAC
Southeast Chief of Contracts, stated that she received Tri-County's claim on 22 April
2011, advised Tri-County "that your claim has some merit" and was "remanded to
PWD [Public Works Department] Gulfport to facilitate negotiations regarding the
appropriate price adjustment associated with the specification ambiguity" (R4, tab 7).

        27. Ms. Comfort's 24 October 2011 letter forwarded Tri-County's 25 February
2011 email (see finding 24) to CO Gill, analyzed the contract specification and
drawings with respect to underground piping and stated that on her review, "the
contractor's position is found to have merit" (R4, tab 8). Ms. Comfort thought that
"there was some misunderstanding or something that could possibly be misunderstood
or misconstrued in the documents." She expected Gulfport to identify the problem,
"develop[] an independent government estimate" of the monetary value of that issue
and "[try] to reach an agreement for a fair and reasonable price" for the REA.
(Tr. 2/78-79)

      28. Between 2 October and 8 November 2011, CO Bennie Boren and
Mr. Hunter met to settle Tri-County's $156,150.80 REA. The meeting was very short
because Mr. Hunter lacked support information for the material cost and wanted to
recover labor and overhead as well as material costs. (Tr. 2/25)

        29. Tri-County's 8 November 2011 email to Mr. Boren revised the amount
claimed to a $242,830.00 "cost for negotiation" for its underground piping claim, with
a spreadsheet itemizing specialized labor, material, equipment, overhead rates and
totals, but with no CDA claim certification (R4, tab 9 at 233-34).

                                           7
       30. NAVFAC contract specialist Larry McNutt's 14 November 2011 email to
Tri-County stated that the government considered the $242,830 request to be a "new
claim," provided Tri-County the FAR 33.207(c) certification language and required
further supporting documentation (R4, tab 10).

     31. On or about 12 December 2011 Mr. Hunter submitted to PWD Gulfport a
"FINAL" invoice for the $9,676.85 contract balance (R4, tab 11 at 236-37).

       32. Mr. Boren's 15 December 2011 email to Tri-County stated:

              I have received your final invoice, however the Final
              Release was not attached.... If you complete the attached
              and return we can process the invoice. If, however, you
              elect not to sign the attached, please advise and we will
              reject the invoice back to you. You can then resubmit
              leaving $100.00 on the contract until you are ready to
              submit a final release.

(R4, tab 12 at 238)

        33. On 15 December 2011 Tri-County sent a release signed by Mr. Hunter
stating that Tri-County acknowledged receipt of $667 ,344.30 in payments under the
contract, that $9,676.85 remained to be paid and that "the undersigned Contractor
does, and by the receipt of said sum shall, for itself, its successors and assigns, remise,
release and forever discharge the Government ... of and from all liabilities, obligations
and claims whatsoever in law and in equity under or arising out of said contract."
Tri-County reserved no claim against the government from the foregoing release.
(R4, tab 13 at 240, 242)

      34. On 17 January 2012, the government paid the $9,676.85 balance to
Tri-County (R4, tab 14 ).

       35. Ms. Comfort was surprised by Mr. McNutt's 7 February 2012 news of
Tri-County's release without reservation and r€ceipt of final payment. Because it
didn't seem quite fair or reasonable that a person would claim entitlement to more than
$150,000 and compromise that for $9,000, and to make sure that Tri-County "fully
understood what [it] was doing," on 23 February 2012 Ms. Comfort asked
Mr. McNutt: "Why did they submit a final release? Did we ask them to? Was it a
company principal that signed [the] Final release? Do we have evidence of trying to
negotiate the first claim?" (R4, tab 77 at 1435-36; tr. 2/81-82, 87)


                                             8
      36. Mr. Boren's answers to the foregoing questions included his 15 December
2011 email (finding 32), stated that Tri-County's owner signed the release and that:

              A meeting was held once we received [Ms. Comfort's]
              Letter ... stating for us to negotiate with Tri-County. They
              were advised ... to prepare an estimate and submit for the
              material cost only, as that [was] the extent of the REA.
              They claimed that [the] material ... cost more money tha[ n]
              the material they originally purchased.. . . When they
              submitted their proposal on 8 November 2011, it went up
              to $242,830.00, which now included Labor, Material,
              Equipment and Overhead which was caused by the piping
              delay.

(R4, tab 78 at 1438) Ms. Comfort said that these "answers were reasonable" (tr. 2/83).

       37. Ms. Comfort's 15 March 2012 letter to Tri-County stated that the
FAR 52.232-5(h)(3), PAYMENTS UNDER FIXED-PRICE CONSTRUCTION CONTRACTS
(SEP 2002) and 52.243-4, CHANGES (JUN 2007), clauses, do not allow payment of
contractor claims not specifically exempted from the operation of the contractor's final
release; Tri-County had reserved no claim in, and respondent had made final payment
to Tri-County based on, such release; and therefore "[a]s a result of this, no further
adjustments may be made to this contract." (R4, tab 14 at 244-45)

       38. The 23 May 2012 letter of attorney Precious T. Martin, Sr., to NCBC's
Mr. Boren submitted Tri-County's $242,830.00 claim to NA VF AC, attached
Tri-County's earlier documents on the claim and included a proper CDA certification
signed by Mr. Hunter on 25 May 2012 (R4, tab 15 at 246-47).

       39. Mr. Boren's 30 May 2012 letter to Mr. Martin, over the title "Contracting
Officer," stated that "no further adjustments may be made to this contract" and did not
decide Tri-County's claim (R4, tab 16 at 249-51).

        40. When the government interrogated Mr. Hunter at the hearing with respect
to his signing the final release, he stated that he understood the meaning of the phrase
"release and forever discharge the government." But in this contract he "had no
intention of releasing the government from my claim and I never had no idea that this
[release] was tied to the equitable adjustment and the claim." (Tr. 1/194) He stated
that in previous federal agency contracts he had signed releases when receiving final
payments, "but I never filed a equitable adjustment claim ... against the government"
under those contracts (tr. 11195). Government counsel asked Mr. Hunter:



                                            9
              Q And is it your testimony that you did not understand
              what you were signing in the final release?

              A The government knew that I didn't understand that. I
              mean Mr. Boren ... knew that we didn't understand that.
              Ain't no way .. .I would have signed away for $7,000 of my
              claim ... that made no sense."

(Tr. 11197)

        41. On 1 June 2012 Tri-County appealed from the CO's 30 May 2012
letter 089UJH7 declining to decide Tri-County's 25 May 2012 $242,830 certified
claim (see finding 39), which appeal was docketed as ASBCA No. 58167.

                                      DECISION

       Although CO Boren declined to decide Tri-County's certified claim on 30 May
2012 (finding 39), a refusal to decide a contractor's claim is itself an appealable
decision. See Leader Manufacturing Co., ASBCA No. 4416, 58-2 BCA ~ 1877
at 7540.

        This appeal presents three issues. First, was Tri-County's representation in its
30 June 2010 proposal that it had not been proposed for debarment, fraud in the
inducement rendering Contract No. N69450-10-C-3597 void or voidable ab initio?
Second, did Tri-County's 15 December 2011 release without reservation bar recovery
for its 23 May 2012 claim (see finding 38)? Third, if not, is Tri-County entitled to
recover on such claim?

                                            I.

       Respondent's amended answer added the affirmative defense of "Fraud in the
Inducement," alleging that Tri-County's 30 June 2010 proposal misrepresented that it
was "not (X) presently ... proposed for debarment," despite the fact that in early 2010
the U.S. Department of Labor (DOL) had proposed to debar Tri-County for violating
the Service Contract Act and a hearing had been held on the matter on 22-23 April
2010 (gov't amended answer at 4-6).

        A contract is void or voidable when its award resulted from a misrepresentation
in the contractor's bid. See J.E.T.S., Inc. v. United States, 838 F.2d 1196, 1200-01
(Fed. Cir. 1988). To render a contract void or voidable: (1) the misrepresentation
must have been either fraudulent or material; (2) the misrepresentation must have
induced the recipient to make the contract; and (3) the recipient must have been
justified in relying on the misrepresentation. See Servicios y Obras Isetan SL.,

                                           10
ASBCA No. 57584, 13 BCA if 35,279 at 173,162 (citing RESTATEMENT(SECOND) OF
CONTRACTS§ 164(1) (1981)).

        Mr. Hunter disclosed DOL's April 2010 proposed debarment of Tri-State to
CO Gill. CO Gill told Hunter that "you're not debarred. And so I don't care about
the rest. I got to get this contract awarded." CO Gill did not testify. (Findings 1, 4)
Therefore, RESTATEMENT (SECOND) OF CONTRACTS § 164(1) elements (2) and (3) of
misrepresentation were not proven. We hold that Mr. Hunter's disclosure of DOL's
proposed debarment to CO Gill was sufficient to defeat the government's defense,
and the government has not sustained its burden of proving fraud in the inducement.

                                           II.

         As summarized in J.G. Watts Construction Co. v. United States, 161 Ct. Cl.
801, 805-06 (1963): "Both the Supreme Court and [the Court of Claims] have long
held that ... claims, where not excepted from the provisions of a release,
are ... effectively barred" (citing United States v. Wm. Cramp & Sons Co., 206 U.S.
118, 126-28 (1907) (rule barring claims applied to a "final release" executed after
completion and delivery of the battleship Indiana)). There are special and limited
situations in which such a claim may be prosecuted despite the execution of a general
release. Watts, 161 Ct. Cl. at 807. Those situations include economic duress, fraud,
mutual mistake, obvious unilateral mistake, and plain conduct indicating post-release
consideration of a claim. See Mingus Constructors, Inc. v. United States, 812 F.2d
1387, 1395 (Fed. Cir. 1987).

        A claim of unilateral mistake of which the other party did not know or have
reason to know will not invalidate a general (final) release. See H.L.C. & Associates
Construction Co. v. United States, 367 F .2d 586, 591-92 (Ct. Cl. 1966) (rule applied to
general release). However, when the government knows or has reason to know of a
contractor's unilateral mistake, a general or final release will not bar its unreserved
claim. See DMS, ASBCA No. 45723, 95-1BCA'ii27,367 at 136,367 (summary
judgment denied because record was unclear whether the oral phrase "in reviso,"
known to the government with respect to contractor's final release, meant it reserved
its claim). "The circumstances surrounding the signing of the release will be reviewed
to effect the true intent of the parties." Hibbitts Construction Co., ASBCA No. 37070,
90-1 BCA 'ii 22,598 at 113,392. "[T]he contemporaneous actions of the parties are of
great weight in reaching a conclusion as to their intention." Maintenance Engineers,
ASBCA No. 23131, 81-2 BCA 'ii 15,168 at 75,073.

       Tri-County contends that Mr. Hunter signed the 15 December 2011 general
release without reserving the claim in dispute by mistake or oversight that was
known to the CO (app. br. at 9-11). Respondent does not discuss whether, or
deny that, Ms. Comfort, CO Boren and CO Gill knew or had reason to know of

                                           11
Tri-County's mistake in failing to reserve or except its 25 February 2011 REA or its
8 November 2011 claim in the 15 December 2011 release (gov't hr. at 37-39; gov't
reply hr. at 6-7, 9).

        The parties both knew that Tri-County had submitted its 25 February 2011 REA
for $156, 150.80 for the underground double wall piping (findings 24, 26)2 . Both
parties knew that on 12 December 2011 Tri-County submitted a "FINAL" invoice in
the amount of $9,676.85 for the contract balance (finding 31) and, upon CO Boren's
request, on 15 December 2011 Tri-County submitted a release of the government
from all claims and liabilities under or arising from the contract, reserving no claim
(finding 32).

        In December 2011 and up to 17 January 2012, when the government paid the
$9,676.85 contract balance to Tri-County (finding 34), Tri-County had not expressly
stated to the NCBC COs its intention not to release the REA in the 15 December 2011
release, as Mr. Hunter testified later in litigation (finding 40). Nevertheless, there is
unopposed evidence that the NCBC COs knew or should have known of Mr. Hunter's
mistaken understanding of the effect of a final release.

       In its prior federal contracts Mr. Hunter signed final releases to ''obtain the
small final payments due," but under those contracts Tri-County had no pending REA
or claim (finding 40). Tri-County's 25 February 2011 REA was the first REA it had
submitted under its federal contracts, and CO Gill walked Mr. Hunter through the
process of preparing an REA (finding 24 ). Ms. Comfort, NAVF AC Southeast Chief of
Contracts (finding 26), was surprised by Tri-County's release without reservation of its
REA because it didn't seem reasonable to compromise a $150,000 claim for $9,000.
She asked the NCBC COs why Tri-County had signed the release and found
CO Boren's answers to her questions "reasonable." (Findings 35-36) Moreover,
conspicuously absent from Ms. Comfort's questions and CO Boren's answers was
whether the COs had asked Mr. Hunter ifhe knew and intended that his 15 December
2011 final release would bar recovery on his $156, 150 REA. Respondent does not
deny that Ms. Comfort, CO Boren and CO Gill knew or had reason to know of
Tri-County's mistake in failing to reserve or except its 25 February 2011 REA or its
8 November 2011 claim in the 15 December 2011 release (gov't hr. at 37-39; gov't
reply hr. at 6-7, 9). The foregoing circumstances are of great weight in concluding that
COs Gill and Boren knew or should have known that Tri-County had made a unilateral
mistake by omitting to reserve its $156, 150 REA from its final release.


2
    Despite the absence of the required FAR 52.243-4, CHANGES (JUN 2007) clause
        from this construction contract (finding 7), such clause may be deemed
        included pursuant to G.L. Christian & Associates v. United States, 312 F.2d
418, 426 (Ct. Cl.), cert. denied, 375 U.S. 954 (1963).
                                            12
      We hold that such circumstances constitute a special and limited situation in
which a claim may be prosecuted despite the execution of a general or final release.

                                            III.

      Tri-County bases its REA and certified claim on the lack of "details" to specify
double wall piping, the government's 10 December 2010 clarifying "UNDERGROUND
PIPE NOTES" and attached piping sketch that provided the missing details, and on
Ms. Comfort's admission that Tri-County's REA had some merit (app. br. at 8-9).
Respondent argues that its solicitation and contract with Tri-County made it clear that
double wall piping was required for underground installation (gov't br. at 18-20).

         The pertinent rules for interpreting disputed contract terms are well established.
"The threshold question ... is whether the plain language of the contract 'supports only
one reading or supports more than one reading and is ambiguous."' NVT
Technologies, Inc. v. United States, 370 F.3d 1153, 1159 (Fed. Cir. 2004). "A contract
term is unambiguous if there is only one reasonable interpretation [of such term]."
Edward R. Marden Corp. v. United States, 803 F.2d 701, 705, (Fed. Cir. 1986). The
tribunal must then determine whether the ambiguity is patent. An ambiguity is patent
if it is "so glaring as to raise a duty to inquire[.]" Newsom v. United States, 676 F.2d
647, 649-50 (Ct. Cl. 1982). If a patent ambiguity exists, the contractor is obliged to
seek clarification timely. See Beacon Construction Co. of Massachusetts v. United
States, 314 F.2d 501, 504 (Ct. Cl. 1963). To a contractor's argument that it was
unaware of a patent ambiguity at the time it bid, the court held that "the presence or
absence of a patent ambiguity is not determined by the contractor's actual knowledge,
but rather by what a reasonable contractor would have perceived in studying the bid
packet." Triax Pacific, Inc. v. West, 130 F.3d 1469, 1475 (Fed. Cir. 1997).

        We have found that the solicitation and Tri-County's contract specified new
double wall piping for underground (but not for overhead) installation (findings 8-11)
and determine that those specifications are unambiguous. However, if we were to
accept, arguendo, Tri-County's contention that the solicitation and contract were
ambiguous or unclear because they did not distinguish, by definition or detail
depiction, single and double wall piping, such putative ambiguity was patent, not
latent. If Tri-County did not know the difference between double and single
wall piping, it had the duty to seek clarification before contract award. We hold that
Tri-County's failure to inquire about double wall piping before contract award bars
recovery on its claim. 3 Triax Pacific, 130 F.3d at 1475.



3
    Given our foregoing holding, we need not address or decide respondent's defenses
        of accord and satisfaction and gross claim misrepresentations.
                                            13
                                    CONCLUSION

       We deny the appeal.

       Dated: 16 June 2015




                                                 Administrativ
                                                 Armed Service oard
                                                 of Contract Appeals

I concur                                         I concur



                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58167, Appeal of
Tri-County Contractors, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           14